         Case 2:20-cv-00376-GMN-NJK Document 112 Filed 08/10/21 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
10          IN RE MGM RESORTS                              Case No. 2:20-cv-00376-GMN-NJK
            INTERNATIONAL DATA BREACH
11          LITIGATION                                                    Order
12                                                                  [Docket No. 110]
13         Pending before the Court is Plaintiffs’ proposed discovery plan (Docket No. 110) and
14 Defendant’s status report requesting a stay of discovery (Docket No. 111). Defendant must file a
15 motion to stay discovery by August 13, 2021. That motion will be briefed based on the default
16 schedule in the local rules. See Local Rule 7-2(b). In the meantime, Plaintiffs’ proposed discovery
17 plan is DENIED without prejudice.
18         IT IS SO ORDERED.
19         Dated: August 10, 2021
20                                                              ______________________________
                                                                Nancy J. Koppe
21                                                              United States Magistrate Judge
22
23
24
25
26
27
28

                                                    1
